Citation Nr: 1748189	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  15-11 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right wrist disability, to include as secondary to service-connected right fifth metacarpal fracture residuals.

2.  Entitlement to service connection for a right ulnar nerve disability, to include as secondary to service-connected right fifth metacarpal fracture residuals.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2014, the Veteran testified at a personal hearing before a Decision Review Officer at the Detroit, Michigan RO.  A transcript of this hearing is of record.

In December 2016, the Board remanded the matters to the RO for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

In December 2016, the Board remanded this case for further development, to include, scheduling the Veteran for a VA examination to determine the nature and etiology of any right wrist disability and any relationship to active service or service-connected disabilities.

Although, the Veteran was afforded a VA examination and opinions for his right wrist and right ulnar nerve disabilities, the Board finds that the March 2017 VA opinions and June 2017 VA addendum opinions to the March 2017 VA opinions are inadequate.  First, in the March 2017 VA opinions, the VA examiner opined that "the Veteran's degenerative arthritis right wrist at 83 [years] is less likely related to service nor aggravated by the [service-connected] old well healed simple right 5th metacarpal facture of hand with documented no nerve or artery involvement in the service."  Thereafter, the VA examiner also opined that "the Veteran's right ulnar neuropathy[,] diagnosed many years after the service is not likely related to service nor aggravated by the [service-connected] right 5th metacarpal fracture of hand."  However, the VA examiner did not provide a rationale for either opinion.

Furthermore, the VA examiner failed to address the question of secondary service connection in the March 2017 VA opinions for right wrist conditions and right ulnar nerve conditions.  Even though the RO informed the VA examiner that she failed to address secondary service connection in follow-up questions from a June 2017 request for addendum opinions, the VA examiner reiterated her March 2017 opinions, verbatim, and again, only addressed aggravation and direct service connection.  This time, however, the VA examiner provided a vague explanation for the bases of her opinions, using similar wording from the March 2017 opinions.  For her rationales, while the VA examiner specified what evidence she reviewed within the scope of her "medical experience", in forming her opinions, she failed to explain how or why the evidence she reviewed does not establish a causal relationship between the Veteran's in-service accident and/or service-connected disability and the Veteran's current diagnoses.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Furthermore, the VA examiner failed to account for the Veteran's lay statements pertaining to the injuries he sustained from a 1955 skiing accident while in active service.  Dalton v. Nicholson, 21 Vet. App. 23, 39 - 40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service); see also Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (holding that VA medical examiner's conclusions were of "questionable probative value" because examiner failed to consider certain information).

Therefore, these issues must be remanded again for a new VA examination and opinions that are supported by clear, detailed rationales, and for compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (ruling that a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a new VA examination, with a VA examiner who has not yet conducted a VA examination of the Veteran, to determine the nature and etiology of his right wrist disability.  The VA examiner must review the claims file and must note that review in the report.  A copy of this REMAND must be provided to the VA examiner.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:  

a.  Opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's right wrist disability had its onset during active service or is related to any injury, accident or incident during active service.

b.  Opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's right wrist disability is due to his service-connected right fifth metacarpal fracture residuals?

c.  Opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's right wrist disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by his service-connected right fifth metacarpal fracture residuals.

d.  In providing this opinion, discuss the Veteran's documented medical history and assertions, including and not limited to, the Veteran's lay statements about any injuries he sustained from a 1955 skiing accident in service.

e.  The VA examiner must also consider other competent lay statements from the Veteran regarding onset and continuity of symptomatology.

f.  If it is determined that there is another likely etiology for any right wrist disability found, specific such with a clear, detailed explanation.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resorting to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2.  Schedule the Veteran for a new VA examination, with a VA examiner who has not yet conducted a VA examination of the Veteran, to determine the nature and etiology of his right ulnar nerve disability.  The VA examiner must review the claims file and must note that review in the report.  A copy of this REMAND must be provided to the VA examiner.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:  

a.  Opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's right ulnar nerve disability had its onset during active service or is related to any injury, accident or incident during active service.

b.  Opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's right ulnar nerve disability is due to his service-connected right fifth metacarpal fracture residuals?

c.  Opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's right ulnar nerve disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by his service-connected right fifth metacarpal fracture residuals.

d.  In providing this opinion, discuss the Veteran's documented medical history and assertions, including and not limited to, the Veteran's lay statements about any injuries he sustained from a 1955 skiing accident in service.

e.  The VA examiner must also consider other competent lay statements from the Veteran regarding onset and continuity of symptomatology.

f.  If it is determined that there is another likely etiology for any right ulnar nerve disability found, specific such with a clear, detailed explanation.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resorting to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  After ensuring compliance with the above-mentioned actions, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board for further development.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




